DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered. 
	
Notice to Applicant
The application is Applicant’s filing of a CIP on 6/29/17. Examiner notes the claims are not supported by parent 14/535,772 or 13/026,468 or 61/320,641 (e.g. bisecting, boundary, physical interaction type (e.g. touch, gesture) are not supported). Thus, the claims here only have a priority date of 6/29/17. 
Claims 10-12, 15-16, 20-21, and 23-24 are pending in this application. All claims now overcome both 101 and 103 and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably


Reasons for Overcoming the 101 Rejection
Claims 10-12, 15-16, 20-21, and 23-24 are deemed eligible under 35 USC 101. Specifically, when viewing these claims in combination, These claims are a practical application under step 2A, Prong Two, as it requires a touch interface capable of recognizing the “touch intensity” and “intensity variable” in combination with the other limitations of making boundaries on a map. Claims 10-12 are eligible as different physical intensity/force magnitudes result in either drawing a line on the interface as a straight line between geographic positions and also sometimes drawing a boundary line that follows roads nearest the geographic positions.  These claims are a practical application under step 2A, Prong Two, as it has an improved interface that draws boundary lines based on the magnitude of touch intensity input. 

Allowable Subject Matter
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 

For claim 10, in the art of a mobile device with a user interface for manipulating geographic areas among sales teams, claim 10 overcomes the prior art by reciting:  1) 



Closest prior art:
Raffel (US 2002/0082892)- discloses setting up a territory for sales persons (See par 67)
Foit (US 2013/0262528) - discloses having a touch and gesture controlled mobile software platform for tracking sales and marketing data (See par 26, 40, 59).
Napieraj (US 2011/0224896) – discloses defining multiples classes of touch events (See par 42)
 Moore (US 2003/0135402) – discloses having a digitizing pen for freehand drawing of territorial boundaries (See par 4) and using a touch screen (See par 5)
Jung (US 2015/0051835) – discloses touch detectors including touch intensity and touch time (See par 21)
Pawha (US 2016/0098598) – discloses a user interface responding to touches based on intensity and/or intensity thresholds (See par 171, 179).
BenMoussa, "Supporting Salespersons through Location Based Mobile Applications and Services," in Building the E-Service Society, 2004, Springer, pages 149-167 — discloses having location-based mobile support for salesperson in gathering tasks to receive useful leads despite constant movement (See page 156, last paragraph); and providing alerts for leads that are location-based (See page 162, Section 5.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619